Title: To Alexander Hamilton from Tench Coxe, 28 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 28, 1794. “I request the favor of inspecting all the contracts relative to the Treasury business for the War department, for the service of 1794.… I also request the transmission of a list of all agents for the Land, naval and Indian service, appointed in 1793 or 1794 for the service of 1794 also copies of any instructions, which have been given to them: and a note of the remittances to them, together with the purposes for which these remittances have been made.”
